DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 32-37, 40-41, and 45-51 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 32, 50, and 51, Applicant’s arguments on pages 8-11 regarding the Nassor and Fellman references have been considered and are persuasive.  Dependent claims 33-37, 40-41, and 45-49 are allowed by virtue of their dependence on claim 32. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2007/0268887 (Schwartz) – Method and System for Communicating and Processing VOIP Packets using a Jitter Buffer – Receiving VOIP packets from a plurality of base stations, buffering 
U.S. Patent Application Publication No. 2017/0086250 (Singh) – Techniques to Dynamically Configure Jitter Buffer Sizing – Generate a media frame distribution based on at least one of media frame retrieval from a jitter buffer by a media playback component and media frame addition to the jitter buffer by a streaming component. 
U.S. Patent No. 9258333 (Bichot et al.) – Method for Recovering Content Streamed into Chunks – An adaptive streaming method for receiving content split into chunks that are encoded into at least a first and second formats, where the first format is a better quality level than the second format.  Based on available bandwidth, the client requests the server to send a chunk in either the first or the second format. 
U.S. Patent No. 9788054 (Kouncar) – Systems and Methods for Managing Video Transmission and Storage – Managing quality level of video transmission and storage. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T TRAN/Primary Examiner, Art Unit 2452